PER CURIAM:
Koa Dannette Mack appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence based on Amendments 706 and 750 to the U.S. Sentencing Guidelines Manual (“USSG”) (2010). Because neither amendment has the effect of lowering Mack’s applicable Guidelines range, we affirm the district court’s order. See USSG § 1B1.10(a)(2)(B), p.s. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.